        Case 2:20-cv-02280-MAK Document 22 Filed 07/17/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM SYDNOR                              : CIVIL ACTION
                                            :
                   v.                       : NO. 20-2280
                                            :
KLM TRANS INC., et al.                      :

                                         ORDER
      AND NOW, this 17th day of July 2020, upon considering the Plaintiff’s Motion for leave to

amend to add a new Defendant (ECF Doc. No. 17), third-party Defendant HM Logistics, LLC’s

Opposition (ECF Doc. No. 18), Plaintiff’s Reply (ECF Doc. No. 19), and for reasons in the

accompanying Memorandum, it is ORDERED the Plaintiff’s Motion for leave (ECF Doc. No. 17)

is DENIED.



                                                  _____________________
                                                  KEARNEY, J.
